
	

115 S3269 IS: Department of Veterans Affairs Tribal Advisory Committee Act of 2018
U.S. Senate
2018-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3269
		IN THE SENATE OF THE UNITED STATES
		
			July 25, 2018
			Mr. Tester (for himself, Mr. Udall, and Mr. Sullivan) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To establish the Department of Veterans Affairs Advisory Committee on Tribal and Indian Affairs,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Department of Veterans Affairs Tribal Advisory Committee Act of 2018. 2.Department of Veterans Affairs Advisory Committee on Tribal and Indian Affairs (a)In generalSubchapter III of chapter 5 of title 38, United States Code, is amended by adding at the end the following new section:
				
					547.Advisory Committee on Tribal and Indian Affairs
 (a)Establishment(1)The Secretary shall establish an advisory committee to provide advice and guidance to the Secretary on matters relating to Indian tribes, tribal organizations, and Native American veterans.
 (2)The advisory committee established under paragraph (1) shall be known as the Advisory Committee on Tribal and Indian Affairs (in this section referred to as the Committee). (3)The Committee shall facilitate, but not supplant, government-to-government consultation between the Department and Indian tribes or tribal organizations.
 (b)Membership(1)The Committee shall be composed of 15 members selected by the Secretary from among individuals nominated by Indian tribes or tribal organizations for purposes of this section.
 (2)In selecting members under paragraph (1), the Secretary shall ensure that— (A)each of the 12 regions of the Bureau of Indian Affairs is represented in the membership of the Committee; and
 (B)not fewer than four of the members are veterans. (3)No member of the Committee may be an employee of the Federal Government.
 (4)One representative from the Office of Tribal Government Relations of the Department shall be present at each meeting of the Committee. Such representative shall not be a voting member of the Committee.
							(c)Period of
		appointment; vacancies(1)
 A member of the Committee shall be appointed for a term of two years and no member may serve for more than two terms.
 (2)The Secretary shall fill a vacancy in the Committee in the same manner as the original appointment within 180 days.
 (d)MeetingsThe Committee shall meet in-person with the Secretary, or the Secretary's designee, not less frequently than twice each year and hold monthly conference calls as necessary.
 (e)Subcommittees(1)The Committee may establish subcommittees. (2)Such subcommittees may enhance the function of the Committee, but may not supersede the authority of the Committee or provide direct advice or work products to the Department.
 (f)DutiesThe duties of the Committee are as follows: (1)To advise the Secretary on ways the Department can improve the programs and services of the Department to better serve Native American veterans.
 (2)To identify for the Department evolving issues of relevance to Indian tribes, tribal organizations, and Native American veterans relating to programs and services of the Department.
 (3)To propose clarifications, recommendations, and solutions to address issues raised at tribal, regional, and national levels, especially regarding the Annual Tribal Consultation Report.
 (4)To provide a forum for Indian tribes, tribal organizations, and the Department to discuss issues and proposals for changes to Department regulations, policies, and procedures.
 (5)To identify priorities and provide advice on appropriate strategies for tribal consultation on issues at the tribal, regional, or national levels.
 (6)To ensure that pertinent issues are brought to the attention of Indian tribes and tribal organizations in a timely manner, so that tribal feedback can be obtained.
 (7)To encourage the Secretary to work with other Federal agencies and Congress so that Native American veterans are not denied the full benefit of their status as both Native Americans and veterans.
 (8)To highlight contributions of Native American veterans in the Armed Forces. (g)Reports(1)Not less frequently than once each year, the Committee shall submit to the Secretary and the appropriate committees of Congress such recommendations as the Committee may have for legislative or administrative action for the upcoming year.
 (2)Not later than 90 days after the date on which the Secretary receives a recommendation under paragraph (1), the Secretary shall submit to the appropriate committees of Congress a written response to the recommendation.
 (3)Not less frequently than once every two years, the Committee shall submit to the Secretary and the appropriate committees of Congress a report describing the activities of the Committee during the previous two years.
 (4)The Secretary shall make publicly available on an Internet website of the Department— (A)each recommendation the Secretary receives under paragraph (1);
 (B)each response the Secretary submits under paragraph (2); and (C)each report the Secretary receives under paragraph (3).
 (h)Committee personnel mattersEach member of the Committee shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5 for each day (including travel time) during which such member is engaged in the performance of duties of the Committee.
 (i)Federal Advisory Committee Act exemptionSection 14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Committee.
 (j)DefinitionsIn this section: (1)The term appropriate committees of Congress means—
 (A)the Committee on Veterans' Affairs and the Committee on Indian Affairs of the Senate; and (B)the Committee on Veterans' Affairs of the House of Representatives.
 (2)The term Indian tribe has the meaning given such term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (3)The term Native American veteran has the meaning given such term in section 3765 of this title. (4)The term tribal organization has the meaning given such term in section 3765 of this title and includes an Urban Indian organization (as defined in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603))..
 (b)Deadline for establishmentThe Secretary of Veterans Affairs shall establish the advisory committee required by section 547 of title 38, United States Code, as added by subsection (a), not later than 180 days after the date of the enactment of this Act.
 (c)Deadline for initial appointmentsNot later than 90 days after the date on which the Secretary establishes the advisory committee required by such section, the Secretary of Veterans Affairs shall appoint members under subsection (b)(1) of such section.
 (d)Initial meetingNot later than 90 days after the date on which the Secretary establishes the advisory committee required by such section, such advisory committee shall hold its first meeting.
 (e)Clerical amendmentThe table of sections at the beginning of chapter 5 of such title is amended by inserting after the item relating to section 546 the following new item:
				547. Advisory Committee on Tribal and Indian Affairs..
			
